Case 1:18-cv-03098-RM-NRN Document 209 Filed 07/07/20 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO



   SONDRA BEATTIE and FRANCIS                          Case No.: 1:18-cv-03098-RM
   HOUSTON, JR., individually and on behalf
   of all other similarly situated individuals,

                        Plaintiffs,

   v.

   TTEC HEALTHCARE SOLUTIONS,
   INC. and TTEC HOLDINGS, INC.,

                     Defendants.




        PLAINTIFFS’ NOTICE OF FILING AMENDED PLEADING PURSUANT TO
                            D.C.COLO.LCivR 15.1(a)


         Plaintiffs, by and through their undersigned attorneys, file their notice of an amended

  pleading. Please see Plaintiffs’ attached Exhibit A, which strikes through the text to be deleted and

  underlines the text to be added to Plaintiffs’ original Complaint, ECF 1, pursuant to

  D.C.COLO.LCivR 15.1(a).

  Dated: July 7, 2020                                           Respectfully submitted,

                                                                /s/ Matthew L. Turner
                                                                Matthew L. Turner
                                                                Kevin J. Stoops
                                                                Rod M. Johnston
                                                                SOMMERS SCHWARTZ, P.C.
                                                                One Towne Square, 17th Floor
                                                                Southfield, MI 48076
                                                                (248) 355-0300
                                                                mturner@sommerspc.com
                                                                kstoops@sommerspc.com
                                                                rjohnston@sommerspc.com

                                                   1
Case 1:18-cv-03098-RM-NRN Document 209 Filed 07/07/20 USDC Colorado Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I certify that on July 7, 2020, I electronically filed the forgoing paper with the Clerk of the

  Court using the ECF system, which will send notification of such filing to all counsel of record.

                                                                /s/ Janice Koehler




                                                   2
